Exhibit 10.5

 

INSTRUCTIONS FOR LETTER OF TRANSMITTAL

FOR SHAREHOLDERS AND WARRANT HOLDERS (“HOLDERS”)

OF BORQS INTERNATIONAL HOLDING CORP (THE “COMPANY”)

 

1.Delivery of Letter of Transmittal, Exhibits and Certificates. The Letter of
Transmittal, together with the exhibits attached thereto, properly completed and
duly executed, together with the certificate(s) for the securities described,
should be delivered to the Company at the address below in the envelope enclosed
for your convenience. If the space provided on the Letter of Transmittal is
inadequate, the applicable information should be listed on a separate schedule
to be attached thereto.

 

THE METHOD OF DELIVERY OF ALL REQUIRED DOCUMENTS IS AT THE ELECTION AND RISK OF
THE HOLDER, BUT IF SENT BY MAIL, IT IS RECOMMENDED THAT THEY BE SENT BY
REGISTERED MAIL WITH RETURN RECEIPT REQUESTED. DELIVERY OF THE DOCUMENTS WILL BE
EFFECTIVE, AND RISK OF LOSS AND TITLE WITH RESPECT THERETO SHALL PASS, ONLY WHEN
THE MATERIALS ARE ACTUALLY RECEIVED BY THE COMPANY AT THE ADDRESS BELOW.

 

2. Signatures.

 

a.If the Letter of Transmittal is signed by the registered owner(s) of the share
certificate(s) listed and surrendered thereby, no endorsements of certificates
or separate stock powers are required. If the Letter of Transmittal is signed by
the original recipient of the warrants to be surrendered, no evidence of
transfer is required. If the certificate(s) or warrants surrendered is (are)
owned of record by two or more joint owners, all such owners must sign the
Letter of Transmittal.

 

b.If, with respect to any surrendered certificate(s), the Letter of Transmittal
is signed by a person other than the registered owner of the certificate(s)
listed or its duly authorized representative (as confirmed by proper evidence
satisfactory to the Company and to Pacific Special Acquisition Corp. (the
“Purchaser”)), such certificate(s) must be endorsed or accompanied by
appropriate stock powers, in either case signed exactly as the name or names of
the registered owner or owners appear on the certificate(s). Signatures on such
Letters of Transmittal and such certificates or stock powers must be guaranteed
by a financial institution that is a member of a Securities Transfer Association
approved medallion program such as STAMP, SEMP or MSP (an “Eligible
Institution”).

 

c.If, with respect to any warrant(s), the Letter of Transmittal is signed by a
person other than the person to whom such warrants were issued or its duly
authorized representative (as confirmed by proper evidence satisfactory to the
Company and the Purchaser), such warrants must be accompanied by appropriate
evidence of transfer, signed exactly as the name or names of the person
indicated in such warrants. Signatures on such Letters of Transmittal and
evidence of transfer must be guaranteed by an Eligible Institution.

 

d.If the Letter of Transmittal or any certificate, warrant, stock power or other
exhibit to the Letter of Transmittal is signed by trustees, executors,
administrators, guardians, attorney-in-fact, officers of corporations or other
entities or others, acting in a fiduciary or representative capacity, such
persons should so indicate when signing and proper evidence, satisfactory to the
Company and the Purchaser, of their authority to do so must be submitted.

 

3.Special Payment and Delivery Instructions. Indicate on the Letter of
Transmittal all names and addresses to which consideration for the securities is
to be issued and the amounts thereto, if different from the name and address of
the person(s) signing the Letter of Transmittal. Signatures on such Letters of
Transmittal must be guaranteed by an Eligible Institution.

 



 1 

 

 

4.Form W-8/W-9. If you are a U.S. person, please enter your social security or
employer identification number, and complete, sign and date the attached Form
W-9. If you are a non-U.S. person, you must provide a properly completed and
executed Internal Revenue Service Form W-8BEN or other Form W-8, which you can
obtain from the Company by contacting the designated person below.

 

5.Additional Copies. Additional copies of the Letter of Transmittal may be
obtained from the Company at the address listed below.

 

6.Lost, Stolen or Destroyed Certificates and Warrant. If any share certificates
or warrants have been lost, stolen or destroyed, please so indicate on the front
of the Letter of Transmittal, and additional paperwork will be sent to you to
replace the lost, stolen or destroyed certificates or warrants, as applicable.

 

All questions as to the validity, form and eligibility of any surrender of
certificates or warrants will be determined by the Company and the Purchaser,
and such determination shall be final and binding on each Holder. The Company
and the Purchaser reserve the right to together waive any irregularities or
defects in the surrender of any certificates or warrants. A surrender will not
be deemed to have been made until all irregularities have been cured or waived.
Neither the Company nor the Purchaser is under any obligation to waive or to
provide any notification of any irregularities or defects in the surrender of
any certificates or warrants, nor shall the Company or the Purchaser be liable
for any failure to give such notification.

 

All documentation and requests should be sent to the Company at the following
address:

 

Borqs International Holding Corp.

Tower A, Building B23

Universal Business Park

No. 10 Jiuxiangqiao Road

Chaoyang District, Beijing 100015, China

Attention: Daphne Mao

Facsimile No.: 86-10-5975-6363

Telephone No: 86-10-5975-6336

Email: daphne.mao@borqs.com

 

 2 

 

 

Method of delivery of the certificate(s) is at the option and risk of the
Holder. See Instruction 1.

 

All Holders, please mail or deliver each of the following:

 

☐ An original of this Letter of Transmittal, duly executed by Holder

 

☐ An original of the Lock-Up Agreement, duly executed by Holder, the form of
which is attached as Exhibit A

 

☐ An original of the Registration Rights Agreement, duly executed by Holder, the
form of which is attached as Exhibit B

 

☐ A completed and executed IRS Form W-9 or Form W-8BEN (or Other Form W-8), as
applicable, the form of which is attached as Exhibit C.

 

If you are a holder of Company shares, please also mail the following:

 

☐ The certificate(s) representing your Company shares

 

☐ If required, as described in the instructions, an original stock power, duly
executed by Holder, the form of which is attached as Exhibit D

 

If you are a holder of Company warrants, please also mail the following:

 

☐ All agreements for your Company warrants

 

Please return all documents to the Company using the address set forth in the
instructions.

 

 3 

 

 

LETTER OF TRANSMITTAL

 

To Exchange Securities of Borqs International Holding Corp Pursuant to the
Merger of Borqs International

Holding Corp and PAAC Merger Subsidiary Limited.

 

This letter of transmittal (this “Letter of Transmittal”) is being furnished in
connection with the merger of PAAC Merger Subsidiary Limited, a Cayman Islands
company (“Merger Sub”) and a wholly-owned subsidiary of Pacific Special
Acquisition Corp., a British Virgin Islands company (the “Purchaser”), with and
into Borqs International Holding Corp, a Cayman Islands company (the “Company”),
pursuant to the Merger Agreement, dated as of December 27, 2016 (as amended,
including by that First Amendment to Merger Agreement, dated May 10, 2017, and
that Second Amendment to Merger Agreement, dated June 29, 2017, the “Merger
Agreement”), by and among (i) the Purchaser, (ii) Merger Sub, (iii) Zhengqi
International Holding Limited, a British Virgin Islands company, in the capacity
thereunder as the Purchaser Representative (the “Purchaser Representative”),
(iv) Zhengdong Zou, in the capacity thereunder as the Seller Representative (the
“Seller Representative”), (v) the Company and (vi) solely for limited purposes
thereof, Zhengqi International Holding Limited, a British Virgin Islands
company. Pursuant to the Merger Agreement, and subject to the terms and
conditions set forth therein, Merger Sub will merge with and into the Company
with the Company surviving the Merger as a wholly-owned subsidiary of the
Purchaser (the “Merger”). At the effective time of the Merger (the “Effective
Time”), each issued and outstanding (a) share in the capital of the Company
(other than shares in respect of which dissenters or appraisal rights have been
properly exercised and perfected under Cayman law and shares held in treasury)
(each, a “Company Share”) will be cancelled and cease to exist in exchange for
the right to receive ordinary shares of the Purchaser (the “Merger Consideration
Shares”), (b) warrant to acquire shares in the capital of the Company (each, a
“Company Warrant”) shall be cancelled, retired and terminated in exchange for
the right to receive from the Purchaser a new warrant for ordinary shares of the
Purchaser with its price and number of shares equitably adjusted based on the
conversion of the Company Shares into the Merger Consideration shares (the
“Replacement Purchaser Warrants”), and (c) option to acquire shares in the
capital of the Company (each, a “Company Option”) (whether vested or unvested)
shall be assumed by Purchaser and automatically converted into an option to
acquire ordinary shares of the Purchaser, with its price and number of shares
equitably adjusted based on the conversion of the Company Shares into the Merger
Consideration Shares. Any capitalized term used but not defined in this Letter
of Transmittal will have the meaning ascribed to such term in the Merger
Agreement.

 

The undersigned holder (“Holder”) of Company Shares and/or Company Warrants
understands that this Letter of Transmittal is being provided to both the
Company and the Purchaser in connection with, and as a condition to the
consummation of the Merger, and that the Company and the Purchaser are
consummating the Merger and the other transactions contemplated by the Merger
Agreement in reliance upon the representations, warranties, covenants and
agreements of Holder set forth in this Letter of Transmittal.

 

IN ADDITION, HOLDER HAS READ, UNDERSTANDS AND AGREES TO ALL OF THE TERMS AND
CONDITIONS SET FORTH IN THE MERGER AGREEMENT, THE ANCILLARY DOCUMENTS TO WHICH
THE HOLDER IS BOUND, THE MATERIALS ACCOMPANYING THIS LETTER OF TRANSMITTAL AND
THE ACCOMPANYING INSTRUCTIONS BEFORE COMPLETING ANY OF THE INFORMATION BELOW.

 

Please read carefully this entire Letter of Transmittal and the accompanying
instructions before completing any of the boxes below.

 

1.       Representations and Warranties of Holder. Holder hereby represents,
warrants and covenants to the Company and the Purchaser as follows as of the
date of this Letter of Transmittal and as of the Effective Time:

 

(a)       Ownership of Securities. All of the Company Shares and Company
Warrants owned by Holder, including without limitation the number, type, class
and series thereof, are set forth and accurately described in Schedule 1 below
(the “Holder Company Securities”). Holder has beneficial ownership over, is the
lawful owner of, and has good and valid title to, the Holder Company Securities,
free and clear of any and all pledges, mortgages, encumbrances, charges,
proxies, voting agreements, liens, adverse claims, options, security interests
and demands of any nature or kind whatsoever (other than those imposed by
applicable securities laws or the Company’s organizational documents, as in
effect on the date hereof, or any applicable Voting Agreement entered into by
Holder with the Company and the Purchaser in connection with the Merger
Agreement). There are no claims for finder’s fees or brokerage commission or
other like payments in connection with the Merger Agreement or the transactions
contemplated thereby payable by Holder pursuant to arrangements made by such
Holder. Except for the Holder Company Securities set forth on Schedule 1 and any
Company Options, Holder is not a beneficial owner or record holder of any: (i)
equity securities of the Company, (ii) securities of the Company having the
right to vote on any matters on which the holders of equity securities of the
Company may vote, or (iii) options, warrants or other rights to acquire from the
Company any equity securities or securities convertible into or exchangeable for
equity securities of the Company.

 



 4 

 

 

(b)       Binding Agreement. Holder (i) if a natural person, is of legal age to
execute this Letter of Transmittal and each of the Exhibits hereto, including
the Lock-Up Agreement and the Registration Rights Agreement, and any other
document required by this Letter of Transmittal (collectively with the Letter of
Transmittal, the “Transmittal Documents”), and is legally competent to do so and
(ii) if not a natural person, is (A) a corporation or other entity duly
organized and validly existing under the laws of the jurisdiction of its
organization and (B) has all necessary power and authority to execute and
deliver the Transmittal Documents, to perform its obligations hereunder and
thereunder and to consummate the transactions contemplated hereby and thereby.
If Holder is not a natural person, the execution and delivery of the Transmittal
Documents, the performance of its obligations hereunder and thereunder and the
consummation of the transactions contemplated hereby and thereby by Holder has
been duly authorized by all necessary corporate or similar action on the part of
Holder. This Letter of Transmittal and each other Transmittal Document, assuming
due authorization, execution and delivery hereof by the other parties hereto and
thereto, constitutes a legal, valid and binding obligation of Holder,
enforceable against Holder in accordance with its terms (except as such
enforceability may be limited by bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and other similar laws of general applicability
relating to or affecting creditor’s rights, and to general equitable
principles).

 

(c)       No Conflicts. No filing with, or notification to, any governmental
authority, and no consent, approval, authorization or permit of any other person
or entity is necessary for the execution of this Letter of Transmittal or any
other Transmittal Document by Holder, the performance of its obligations
hereunder or thereunder or the consummation by it of the transactions
contemplated hereby or thereby. None of the execution and delivery of this
Letter of Transmittal or any other Transmittal Document by Holder, the
performance of its obligations hereunder or thereunder or the consummation by it
of the transactions contemplated hereby or thereby will (i) conflict with or
result in any breach of the organizational documents of Holder, if applicable,
(ii) result in, or give rise to, a violation or breach of or a default under any
of the terms of any contract or obligation to which Holder is a party or by
which Holder or any of the Company Shares or Company Warrants or its other
assets may be bound, or (iii) violate any applicable law or order, except for
any of the foregoing in clauses (i) through (iii) as would not reasonably be
expected to impair in any material respect Holder’s ability to perform its
obligations under this Letter of Transmittal or the other Transmittal Documents.
Holder has not entered into any agreement or knowingly taken any action (nor
will enter into any agreement or knowingly take any action) that would make any
representation or warranty of Holder contained in this Letter of Transmittal
untrue or incorrect in any material respect or have the effect of preventing
Holder from performing any of its material obligations under this Letter of
Transmittal or any Transmittal Document.

 

(d)       Investment Representations. Holder: (i) is an “accredited investor” as
such term is defined in Rule 501(a) of Regulation D under the Securities Act of
1933, as amended (the “Securities Act”); (ii) is acquiring its portion of the
Merger Consideration Shares and/or Replacement Purchaser Warrants, and/or the
Purchaser Ordinary Shares underlying each such Replacement Purchaser Warrant
(collectively, the “Purchaser Securities”) for itself for investment purposes
only, and not with a view towards any resale or distribution of such Purchaser
Securities; (iii) has been advised and understands that the Purchaser Securities
(A) are being issued in reliance upon one or more exemptions from the
registration requirements of the Securities Act and any applicable state
securities laws, (B) have not been and shall not be registered under the
Securities Act or any applicable state securities laws and, therefore, must be
held indefinitely and cannot be resold unless such Purchaser Securities are
registered under the Securities Act and all applicable state securities laws,
unless exemptions from registration are available and (C) will be subject to
additional restrictions on transfer pursuant to the Lock-Up Agreement; (iv) is
aware that an investment in the Purchaser is a speculative investment and is
subject to the risk of complete loss; and (v) acknowledges that the Purchaser is
under no obligation hereunder to register the Purchaser Securities under the
Securities Act (except as may be set forth in the Registration Rights
Agreement). Holder does not have any contract with any person or entity to sell,
transfer, or grant participations to such person or entity, or to any third
person or entity, with respect to the Purchaser Securities. By reason of
Holder’s business or financial experience, or by reason of the business or
financial experience of Holder’s “purchaser representatives” (as that term is
defined in Rule 501(h) under the Securities Act), Holder is capable of
evaluating the risks and merits of an investment in Purchaser and of protecting
its interests in connection with this investment. Holder has carefully read and
understands all materials provided by or on behalf of Purchaser or its
affiliates or the managers, directors, officers, employees, agents or advisors
of Purchaser or its affiliates (collectively, “Purchaser’s Representatives”) to
Holder or its affiliates or the managers, directors, officers, employees, agents
or advisors of Holder or its affiliates (collectively, “Holder’s
Representatives”) pertaining to an investment in the Purchaser and has
consulted, as Holder has deemed advisable, with its own attorneys, accountants
or investment advisors with respect to the investment contemplated hereby and
its suitability for Holder. Holder acknowledges that the Purchaser Securities
are subject to dilution for events not under the control of Holder. Holder has
completed its independent inquiry and has relied fully upon the advice of its
own legal counsel, accountant, financial and other Holder’s Representatives in
determining the legal, tax, financial and other consequences of the Merger
Agreement and the Transmittal Documents and the transactions contemplated hereby
and thereby and the suitability of the foregoing for Holder and its particular
circumstances, and has not relied upon any representations or advice by
Purchaser or Purchaser’s Representatives. Holder acknowledges and agrees that no
representations or warranties have been made by Purchaser or any Purchaser’s
Representatives to Holder, and that Holder has not been guaranteed or
represented to by any person or entity, (i) any specific amount or the event of
the distribution of any cash, property or other interest in Purchaser or (ii)
the profitability or value of the Purchaser Securities in any manner whatsoever.
Holder: (A) has been represented by independent counsel (or has had the
opportunity to consult with independent counsel and has declined to do so); (B)
has had the full right and opportunity to consult with Holder’s attorneys and
other advisors and has availed itself of this right and opportunity; (C) has
carefully read and fully understands the Merger Agreement and this Letter of
Transmittal and the other Transmittal Documents in their entirety and has had
them fully explained to it by such counsel; (D) is fully aware of the contents
hereof and the meaning, intent and legal effect thereof; and (E) is competent to
execute this Letter of Transmittal and the other Transmittal Documents and has
executed this Letter of Transmittal and the other Transmittal Documents free
from coercion, duress or undue influence.

 



 5 

 

 

2.       Escrow, Earnout, and Indemnification. Holder acknowledges, covenants
and agrees that: (a) Pursuant to the Merger Agreement, between 2,352,285 and
3,846,154 Merger Consideration Shares otherwise due to the Company Shareholders
(the “Earnout Shares”) shall be placed in escrow and subject to release (or, in
the case of certain Earnout Shares, cancellation and reissuance of an equivalent
number of shares equal and identical in all material respects) to the Company
Shareholders only in the event that certain specified net income earnout
conditions for the period of July 1, 2017 to June 30, 2018 are met and in any
case pursuant to the provisions (including the dispute resolution provisions) in
the Merger Agreement governing such Earnout Shares; (b) Pursuant to Section 1.14
of the Merger Agreement, four percent (4%) of the Merger Consideration Shares
less the Earnout Shares (as set forth in the Merger Agreement, the “Indemnity
Escrow Shares”, and, such Indemnity Escrow Shares, together with the Earnout
Shares, the “Escrow Shares”), together with any dividends, distributions or
other income thereon (the Indemnity Escrow Shares together with any such
dividends, distributions or other income, as set forth in the Merger Agreement,
the “Indemnity Escrow Property”), will be held in escrow for a period of
eighteen (18) months after the Closing Date (the “Indemnity Escrow Period”)
(subject to amounts retained in escrow thereafter for then pending claims) and
shall serve as security for, and a source of payment of, the indemnification
rights of the Purchaser, the Purchaser Representative, their respective
affiliates and their respective officers, directors, managers, employees,
successors and permitted assigns (collectively, the “Indemnified Parties”)
pursuant to Article VI of the Merger Agreement; and (c) four percent (4%) of any
Earnout Shares earned by the Company Shareholders shall be delivered to the
Escrow Agent for deposit in the Indemnity Escrow Account and held as Indemnity
Escrow Shares (including for the purposes of satisfying indemnification
obligations, if applicable). Consequently, Holder’s Pro Rata Share (as defined
in the Merger Agreement) of the Escrow Shares and any other Indemnity Escrow
Property will be held in escrow in accordance with the Merger Agreement and the
Escrow Agreement(s) to be entered into in connection with the Merger Agreement;
and Holder, if a holder of Company Shares, will be required to provide several
indemnification to the Indemnified Parties for claims made during the Indemnity
Escrow Period to the extent of the Indemnity Escrow Property then remaining in
the escrow account

 

3.       Disposition of Company Shares and Company Warrants. Pursuant to the
Merger Agreement, Holder hereby: (a) surrenders, cancels and terminates Holder’s
Company Shares, if any, in exchange for Holder’s Pro Rata Share of the Merger
Consideration Shares (net of any Escrow Shares), subject to the Merger Agreement
and the Escrow Agreement(s); and (b) agrees that Holder’s Company Warrants, if
any, will be surrendered, cancelled and terminated in accordance with the Merger
Agreement and replaced with Replacement Purchaser Warrants. Holder hereby
authorizes and instructs the Purchaser to (i) make entries in its register of
members to record and give effect to the issue and allotment of the portion of
Merger Consideration Shares (less the Escrow Shares) due to Holder as a result
of the Merger, if any, in the name of and deliver to the address indicated below
(unless otherwise instructed in Schedule 2 hereto), and (ii) replace Holder’s
Company Warrants, if any, with Replacement Purchaser Warrants pursuant to the
Merger Agreement.

 



 6 

 

 

4.       Appointment of Seller Representative to Act on Holder’s Behalf. By the
execution and delivery of this Letter of Transmittal, Holder on behalf of itself
and its successors and assigns, hereby agrees to the provisions of Section 10.15
of the Merger Agreement and irrevocably constitutes and appoints Zhengdong Zou
in the capacity as the Seller Representative as set forth in the Merger
Agreement, as the true and lawful agent and attorney-in-fact of Holder with full
powers of substitution to act in the name, place and stead of thereof with
respect to the performance on behalf of Holder to the extent set forth in
Section 10.15 of the Merger Agreement; provided, that the Seller Representative
shall have no authority to incur expenses or liabilities for or on behalf of the
Holder exceeding the value of the Holder’s Pro Rata Share of (i) the Indemnity
Escrow Property plus (ii) the Earnout Shares.

 

5.       Release of Claims. In consideration of the receipt of its Pro Rata
Share of the Merger Consideration Shares and/or the Replacement Warrant, Holder,
intending to be legally bound, effective as of the Effective Time hereby
releases and discharges the Company and its affiliates and their respective
directors, officers, employees, agents, representatives, successors and assigns
(collectively, “Releasees”) fully, finally and forever, from all and any manner
of claims, actions, rights, causes of actions, suits, obligations, liabilities
debts, due sums of money, agreements, promises, damages, judgments, executions,
accounts, expenses, costs, attorneys’ fees and demands whatsoever, whether in
law, contract or equity, whether known or unknown, matured or unmatured,
foreseen or unforeseen, arising out of events existing or occurring
contemporaneously with or prior to the Effective Time, in each case, in Holder’s
capacity as a shareholder, warrant holder or option holder of the Company (or
its precedessors) or otherwise relating to Holder’s acquisition, ownership,
control or sale of Company Shares, Company Warrants or Company Options;
provided, that nothing contained herein shall operate to release (i) any
liabilities of a Releasee based upon, arising out of or relating to, without
duplication, this Letter of Transmittal or any of the other Transmittal
Documents, the Merger Agreement, or any of the Ancillary Documents or (ii) the
Company for Fraud Claims made by the Purchaser against the Company under the
Merger Agreement for which Holder has any responsibility beyond the Escrow
Property. Holder hereby irrevocably covenants to refrain from, directly or
indirectly asserting, commencing or instituting any cause of action, suit or
claim of any kind against any Releasee based upon any matter intended or
purported to be released hereby. This release may not be altered except in a
writing signed by the person or entity against whose interest such change shall
operate. This release shall be governed by and construed under the laws of the
State of New York, without regard to principals of conflicts of law.

 

6.       Confidentiality. Holder hereby agrees for a period of two (2) years
from and after the date hereof to, and to cause Holder’s Representatives to: (i)
treat and hold in strict confidence any Company Confidential Information (as
defined in the Merger Agreement), and not use for any purpose (except in
connection with the consummation of the transactions contemplated by this Letter
of Transmittal, the Merger Agreement or the Ancillary Documents, performing its
obligations hereunder or thereunder or enforcing its rights hereunder or
thereunder), nor directly or indirectly disclose, distribute, publish,
disseminate or otherwise make available to any third party any of the Company
Confidential Information without the Company’s and the Purchaser’s prior written
consent; and (ii) in the event that Holder or any of Holder’s Representatives
becomes legally compelled to disclose any Company Confidential Information, (A)
provide the Company and the Purchaser with prompt written notice of such
requirement so that the Company and the Purchaser may seek a protective order or
other remedy or waive compliance with this Section 6 and (B) in the event that
such protective order or other remedy is not obtained, or the Company and the
Purchaser waive compliance with this this Section 6, furnish only that portion
of such Company Confidential Information which is legally required to be
provided as advised in writing by outside counsel and to exercise its
commercially reasonable efforts to obtain assurances that confidential treatment
will be accorded such Company Confidential Information. Notwithstanding the
foregoing, in this event that Holder is already subject to confidentiality
obligations to the Company which are in effect as of the Closing Date which
provide that such confidentiality obligations are the sole confidentiality
provisions with respect to the Company applicable to Holder, then those
confidentiality obligations will apply to Holder in lieu of the provisions of
this Section 6.

 

{remainder of page intentionally left blank; signature page follows}

 



 7 

 

 

IMPORTANT — HOLDERS SIGN HERE

 

(Must be signed by registered Holder(s) exactly as name(s) appear(s) on share
certificate(s), warrants and/or on a security position listing or by person(s)
authorized to become registered holder(s) as evidenced by certificates and
documents transmitted herewith. If signature is by trustees, executors,
administrators, guardians, attorneys-in-fact, officers of corporations or others
acting in a fiduciary or representative capacity, please set forth full title
and see Instruction 2.)

 

Method of delivery of the certificate(s) is at the option and risk of the
Holder. See Instruction 1.

 

Signature(s):  

 

Print Name:  

 

Title (if signing on behalf of an entity Holder):  

 

Mailing Address:                          

 

Area Code and Telephone Number:  

 

Email Address:  

 

Dated:   , 2017  

 

GUARANTEE OF SIGNATURE(S)

(See Instruction 2)

Complete ONLY if required by Instruction 2.

 

FOR USE BY ELIGIBLE INSTITUTION ONLY.

PLACE MEDALLION GUARANTEE IN SPACE BELOW.

 

Firm:           By:           Title:           Date:           Address          
                 

 

 8 

 

 

Schedule 1

Holder Company Securities

 

Names(s) and Address(es) of Registered Owner(s)

(Please fill in, if blank, exactly as name(s) appear(s) on the records of the
Company)

Company Shares

(Attach additional list if necessary)

 

 

Company Certificate

Number(s)

 

_________________

 

_________________

 

_________________

 

Number and Class of Company Shares

 

_______________________________

 

_______________________________

 

_______________________________

 

Names(s) and Address(es) of Warrant Holder(s)

(Please fill in, if blank, exactly as name(s) appear(s) on warrant
documentation)

Company Warrants

(Attach additional list if necessary)

 

 

Company Warrant

Number(s)

 

 

_________________

 

_________________

 

_________________

 

Number and Class of Shares Purchasable under Company Warrants

 

_______________________________

 

_______________________________

 

_______________________________

 

 

☐ If any certificate(s) representing Company Shares that you own or Company
Warrants representing your right to purchase Company Shares have been lost or
destroyed, check this box and see Instruction 6. Please fill out the remainder
of this Letter of Transmittal and:

 

1.Indicate here the number and class of Company Shares represented by the lost
or destroyed certificates:           (number and class of Company Shares);

 

2.Indicate here the number and class of Company Shares purchasable pursuant to
the lost or destroyed Company Warrants           (number and class of Company
Shares underlying Company Warrants)

 



 9 

 

 

Schedule 2

 

Special Issuance and Delivery Instructions

 

SPECIAL ISSUANCE INSTRUCTIONS

(See Instructions 2 and 3)

 

To be completed ONLY if the Pro Rata Share of Merger Consideration Shares or
Replacement Purchaser Warrants are to be issued in the name of someone other
than the undersigned Holder.

 

Holder Company Securities to which the Special Issuance Instruction applies
(must match at least one of the Holder Company Securities listed on Schedule 1):

 

______________________________________________

 

______________________________________________

 

______________________________________________

 

 

Issue to:

 

Name: ________________________________________

(Please Print)

 

Address: ______________________________________

 

______________________________________________ 

(Include Zip Code)

 

______________________________________________ 

(Tax Identification or Social Security No.)

 

If the above space is inadequate, please note that fact above and continue on a
separate attachment

 

SPECIAL DELIVERY INSTRUCTIONS

(See Instructions 2 and 3)

 

To be completed ONLY if the physical copies of the new certificates for the Pro
Rata Share of Merger Consideration Shares or the Replacement Purchaser Warrants
are to be delivered to someone other than the undersigned or to the undersigned
at an address other than that shown above.

 

Holder Company Securities to which the Special Delivery Instruction applies
(must match at least one of the Holder Company Securities listed on Schedule 1):

 

______________________________________________

 

______________________________________________

 

______________________________________________

 

 

 

Deliver to:

 

 

Name: ________________________________________

(Please Print)

 

Address: _____________________________________

 

____________________________________________ 

(Include Zip Code)

 

If the above space is inadequate, please note that fact above and continue on a
separate attachment

 

 

 10 

 

 

Exhibit A

Form of Lock-Up Agreement

 

 

TO BE COMPLETED BY ALL HOLDERS

 

 

[Complete attached Form Lock-Up Agreement]

 

 

 11 

 

 

Exhibit B

Form of Registration Rights Agreement

 

 

TO BE COMPLETED BY ALL HOLDERS

 

 

[Complete attached Form Registration Rights Agreement]

 

 12 

 

 

Exhibit C-1

IRS Form W-9

 

 

TO BE COMPLETED BY ALL U.S. HOLDERS

 

(See Instruction 4)

 

 

[Complete attached Form W-9]

 

 13 

 

 

Exhibit C-2

Form W-8BEN

 

 

TO BE COMPLETED BY ALL NON-U.S. HOLDERS

 

(See Instruction 4)

 

 

[Complete attached Form W-8BEN]

 

 14 

 

 

Exhibit D

Form of Stock Power

 

 

TO BE COMPLETED BY HOLDERS OF COMPANY SHARES

WHERE THE LETTER OF TRANSMITTAL IS NOT SIGNED BY THE

REGISTERED OWNER OF THE STOCK CERTIFICATE(S)

 

(See Instruction 2)

 

[Complete attached Form Stock Power]

 

 

15

